Hamilton County, No. C-850490. On September 5, 1990, this court stayed the execution of sentence in this cause pending exhaustion of state post-conviction remedies. On September 22, 1993, this court overruled appellant’s motion to certify the record in case No. 93-984, which was pending as a post-conviction ease. On August 3,1994, this court affirmed the decision of the court of appeals in ease No. 94-852, which was appellant’s appeal of the denial of his application for delayed reconsideration. On September 21, 1994, this court denied appellant’s motion for reconsideration of its decision of August 3, 1994. Appellee has filed a motion requesting that this court set an execution date. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that the stay of execution entered in this cause on September 5, 1990, be and is hereby revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Thursday, the 5th day of January, 1995, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.